Dissenting Opinion.
Hoffman, J.1
I dissent from the majority opinion. The majority holds that merely because the clerk did not perform his ministerial duties, placing a file stamp on the transcript and not copying the judge’s order in the order book, that the parties are deprived of their right to appeal.
The record filed in the office of the Clerk of the Court of Appeals of Indiana contains the following order signed by the trial judge:
“STATE OF INDIANA
SS:
COUNTY OF PUTNAM
“BE IT REMEMBERED, that on the 16th day of March, 1976, the Defendant, James Robert Johnson in the case of Taylor Building Corporation vs. James Robert Johnson, Corena E. Webster, William W. Webster and Standard ■Federal Savings & Loan Assn., being cause No. CV74-505, in the Putnam Circuit Court, presented to the Court the attached and foregoing typewritten Manuscript taken from the Edison Voicewriter incorporated in this Bill of Exceptions and asks that the same be signed, sealed and filed in this cause.
“The Court, having seen and examined the same, finds that the said typewritten manuscript contains all the evidence given in said 'cause, including original exhibits, if possible, and all the offers of the parties made upon the trial thereof, and all the rulings of the Court thereon; and said Bill of Exceptions is now this 16th day of March, 1976, signed, sealed and filed and made a part of the record in *346said cause; and that it is hereby certified that said Bill of Exceptions embodies and contains all of the evidence given in said cause, including original exhibits.
“IN WITNESS WHEREOF, I have hereunto set my hand and seal this 16th day of March, 1976.
Francis N. Hamilton, Judge Putnam Circuit Court”
/s/ FRANCIS N. HAMILTON
In the above order the Bill of Exceptions is signed, sealed and filed and made a part of the record. When the trial judge affixed his signature, that was the action of the trial court. The mere failure to place a file stamp on the document and failure of the clerk to perform a ministerial act of placing the signed order in a docket book does not alter the fact that the Bill of Exceptions was part of the record. The ministerial error could be corrected by a nunc pro tunc entry.
The clerk’s certificate which follows the Bill of Exceptions and the trial judge’s order reads as follows:
“CLERK’S CERTIFICATE
“I, Glenn Deem, do hereby certify that I am the duly elected, qualified, and acting Clerk of the Putnam Circuit Court of Putnam County, Indiana, and that the above and foregoing transcript is a full, true, correct and complete transcript of all papers, orders and proceedings done, made and had in the above entitled cause and which transcript of the trial has been duly signed and allowed by the trial judge before the same was filed in said cause, and I now certify to said transcript as being full, true, correct and complete in accordance with said praecipe as shown by the records of the Putnam Circuit Court of which records I am the official custodian.
“IN WITNESS WHEREOF, I have hereunto set my hand and seal of this Court this 16th day of March, 1976.
/s/ GLENN DEEM Glenn Deem
.Clerk of the Putnam Circuit Court 64th Judicial Circuit of Indiana.”
*347The document clearly states that the transcript of the trial has been duly signed and allowed by the trial judge before the same was filed in said cause.
Indiana Rules of Procedure, Appellate Rule 15(E) states, in pertinent part:
“No judgment shall be stayed or reversed, in whole or in part, by the court on appeal for any defect in form, variance or imperfections contained in the record, pleadings, process, entries, returns, or other proceedings therein, which by law might be amended in the court below, but such defects shall be deemed to be amended in the court on appeal;***.”
Since the trial court could have amended the entry in the court below the above rule eliminates the deficiency, if any.2
Neither party in their briefs disputed that the record submitted to this court was not true and correct. Appellee raises no objection that a file mark or order book entry might be lacking. Both sides are satisfied with the state of the record. Courts should cease searching for antiquated technicalities and decide cases on their merits.
The cases cited in the majority opinion have their roots in the case law decided under the prior rules. New rules were adopted because the old ones were outdated and at times impaired justice rather than expedited it. It is time that the courts read and interpret the present rules as they are written and not by the case law that developed under the prior rules.
The case should be decided on the merits.
Note. — Reported at 363 N.E.2d 1067.

. Hoffman, Judge, participating by designation.


. Also, Indiana Rules of Procedure, Appellate Rule 7.2(B), states, in part:
“The appellant shall designate only those parts of the record to be transmitted to the court on appeal, in which event the other parts shall be retained in the trial court unless therafter the court on appeal shall order, or any party shall request, the transmission of some or all the other parts of the record. Parts which are not transmitted to the court on appeal, shall nevertheless be a part of the record on appeal for all purposes. * *
Thus, since the trial judge made the transcript part of the record even if it has not been transmitted the rule makes it properly before this court.